AFFIRMED; Opinion Filed June 18, 2014.




                                               S
                                   Court of Appeals
                                                    In The


                            Fifth District of Texas at Dallas
                                           No. 05-13-00995-CR

                     COURTNEY EARLENE SHANNON, Appellant
                                                       V.
                               THE STATE OF TEXAS, Appellee

                            On Appeal from the County Court at Law No. 1
                                       Grayson County, Texas
                                 Trial Court Cause No. 2011-1-1161

                                   MEMORANDUM OPINION
                            Before Justices Moseley, O'Neill, and FitzGerald
                                      Opinion by Justice Moseley

        A jury convicted Courtney Shannon of a Class B misdemeanor offense of theft of

property valued $50.00 or more but less than $500.00. The trial court assessed a punishment at

180 days’ confinement, probated for twelve months, and a fine of $250.00. Shannon brings two

issues on appeal: (1) the evidence is legally insufficient 1 to support her conviction; and (2) the

trial court erred in denying Shannon’s challenge for cause to veniremember number nine.

        The background of the case and the evidence adduced at trial are well known to the

parties; thus, we do not recite them here in detail. Because all dispositive issues are settled in

law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm the trial

        1
           Shannon also brought a claim of factual sufficiency. The court of criminal appeals held there is no
meaningful distinction between the legal and factual sufficiency standards of review. Brooks v. State, 323 S.W.3d
893, 895 (Tex. Crim. App. 2010) (plurality op.). Accordingly, we analyze Shannon’s issue under the legal
sufficiency standard only.
court’s judgment.

       We apply the appropriate legal sufficiency standard of review. See Jackson v. Virginia,

443 U.S. 307, 319 (1979); Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011), cert.

denied, 132 S. Ct. 1763 (U.S. 2012). In a legal sufficiency review, “we view all of the evidence

in the light most favorable to the verdict to determine whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Adames, 353 S.W.3d

at 860. This standard “recognizes the trier of fact's role as the sole judge of the weight and

credibility of the evidence after drawing reasonable inferences from the evidence.” Id.

       A person commits theft if the person unlawfully appropriates property with intent to

deprive the owner of the property.        TEX. PENAL CODE ANN. § 31.03(a) (West 2011).

Appropriation of property is unlawful if it is without effective consent of the owner. Id. §

31.03(b). The offense is a Class B misdemeanor if the value of the property is $50.00 or more

but less than $500.00. Id. § 31.03(e)(2)(A)(i). Under the law of parties, a person is criminally

responsible for an offense committed by the conduct of another if, acting with intent to promote

or assist the commission of an offense, she solicits, encourages, directs, aids or attempts to aid

the other person to commit the offense. Id. § 7.02(a)(2).

       Late one night, a police officer noticed a vehicle enter the parking lot of a closed business

and turn its headlights off. Suspicious because of prior thefts in the area, the officer approached

the vehicle. He saw Shannon sitting in the driver’s seat and two men outside the vehicle. When

he arrived at the vehicle, the two men were gone. The trunk of the vehicle was open with four

empty beer kegs sitting close by. The officer testified Shannon claimed she was the driver and

they had come from a friend’s house in Sherman. At trial, however, Shannon testified she was

only a passenger. On the night in question, she stated she did not know the men, before

eventually claiming she knew the name of one man, Dustin. At trial, Shannon testified she had

                                               –2–
met the second man, Shane Erik Dodson, approximately two months before the incident, but did

not tell that to the officer. Dodson was arrested later that night and ultimately pled guilty to theft

of the kegs. An employee of the place of business testified that no one had permission to enter

the property and move the kegs that night. He also testified that there was a deposit of $30.00 on

each keg.

       There is evidence in the record that Shannon assisted the men who committed the actual

theft. She was present at the scene, there was believable evidence that she was the driver, and

she did not help the officer when he questioned her about the identities of the two men. Thus,

the jury could have rationally convicted her as party to the offense. Considering all the evidence

in the light most favorable to the verdict, we conclude a rational trier of fact could have found

Shannon guilty of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319;

Adames, 353 S.W.3d at 860. Thus, we overrule Shannon’s legal sufficiency issue.

       Shannon’s second issue contends the trial court erred in denying a challenge for cause to

veniremember number nine. We review the trial court’s ruling for an abuse of discretion. See

Gonzales v. State, 353 S.W.3d 826, 831 (Tex. Crim. App. 2011). The trial court’s decision is

afforded great deference because the trial judge is present to observe the demeanor of the

veniremember and to listen to the tone of his voice. Id. Consequently, a trial court’s ruling on a

challenge for cause will be reversed only if a clear abuse of discretion is evident. See Davis v.

State, 313 S.W.3d 317, 344 (Tex. Crim. App. 2010).

       Shannon’s counsel asked if one veniremember would be “able to provide [Shannon] the

presumption of innocence.” She then asked each veniremember individually if they “will do

that.” Veniremember number nine responded, “If at the end I find that I find the defendant

guilty, I’ll vote guilty; and not guilty, I’ll vote not guilty. I won’t know until the end.”

       Shannon’s counsel then asked, “Is there someone in your life that you trust so implicitly

                                                 –3–
that you wouldn’t believe them to be innocent despite them being charged with a crime?”

Number nine responded, “I don’t think so.” Shannon’s counsel followed with, “So your normal

suspicions that you have, would that cause you to have some problem placing the presumption of

innocence on someone at the beginning of the case?” Number nine said, “Yes, it would.”

Shannon’s counsel challenged veniremember number nine for cause. The State responded that

the questions were not clear-cut and did not ask whether the veniremember could afford the

presumption of innocence at the outset of the trial. The trial court overruled the challenge.

       We agree the questions were confusing, however, the initial response indicated the

veniremember’s willingness to withhold judgment until he had heard all the evidence. That he

may have equivocated in response to later questions did not render him challengeable for cause.

See Garcia v. State, 887 S.W.2d 846, 855 (Tex. Crim. App. 1994); See also Swearingen v. State,

101 S.W.3d 89, 99 (Tex. Crim. App. 2003). The trial court was in the best position to evaluate

the response. Therefore, the trial court did not err by denying Shannon’s challenge for cause.

See Swearingen, 101 S.W.3d at 99. We overrule Shannon’s second issue.

       We affirm the judgment of the trial court.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
130995F.U05




                                                –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

COURTNEY EARLENE SHANNON,                             On Appeal from the County Court at Law
Appellant                                             No. 1, Grayson County, Texas
                                                      Trial Court Cause No. 2011-1-1161.
No. 05-13-00995-CR         V.                         Opinion delivered by Justice Moseley.
                                                      Justices O'Neill and FitzGerald participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 18th day of June, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –5–